Honorable Ted Butler         Opinion   i?O.   M- 974
Criminal District Attorney
Bexar County Courthouse      Re : Nay the date of selection
San Antonio, Texas 78204          of a depository of bexar
                                  County hospital District be
                                  changed from February to
                                  October and a related ques-
Dear Mr. Dutler:                  tion.

          You have requested our opinion concerning whether the
bexar County Hospital District may legally select a depository
in October instead of February.

          In the past the iiospital District has selected its
depository in the month of February of even numbered years.
Section 10 of Article 4494(n), Vernon's Civil Statutes, in
part, provides that the hospital District shall select a de-
pository "in the manner provided by law for selection of
county depositories; and such depository shall be the depos-
itory of such District for a period of two years thereafter, un-
til its successor is selected and qualified."

          The statutes relative to county depositories require
the selection by the Commissioner's Court at the February Reg-
ular Term. Article 2544, et seq., Vernon's Civil Statutes.
Provisions of statutes requiring the selection of a depository
every two years are mandatory and must be complied with in all
respects.  In re Cameron Trust Co., 51 S.W.2d 1025, (NO.sup .
1932); Attorney General's Opinion iJo. O-3837 (1941). Said
Attorney General's Opinion states:

          "We think the above mentioned statutes
     and contract itself fix the term of the depos-
     itory and that such relation continues for such
     time and cannot be terminated at will by either
     party to the contract."

          In the above cited Nissouri case, at 51 S.W.2d 1026,
the court held that the statute required the selection of a
depository every two years; that tile contract expired at the end
of the two year period; "and could not be extended or continued
by common consent."
                              -4755-
Hon. Ted butler, page 2              (M-974)



          In February of 1970, the present depository was se-
lected by the Bexar County Hospital District for a two year term.
It is our opinion that the said Hospital District may not legally
select a new depository in October of 1971, or extend the term
for the depository until October of 1972.

                          SUMNARY

          The aexar County iiospital District may
     not change the month of selection of its
     depository from February to October after the
     depository was selected for a two year term in
     February of 1970.
                           '7
                       Yo&    very truly,

                      /
                                    General of Texas

Prepared by Jack Sparks "
Assistant Attorney General

APPKOVtiD:
OPINIW COMM.ITTE;I;

~Kerns Taylor, Chairman
W.L. Allen, Co-Chairman

John Reeves
w-0. .shultz
Lewis Jones
I;)illCorbusier




ALFRSD I?AXLR
Rxecutive Assistant

NOLA WHIT&
First Assistant




                                -4756-